Citation Nr: 0704789	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  01-00 57A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for narcolepsy.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to 
September 1985 as a member of the Army National Guard.  
Thereafter he had active duty as a member of the U.S. Air 
Force from April 1986 to December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reopened the veteran's previously denied claim 
for service connection for narcolepsy and denied the claim on 
the merits.  The veteran subsequently initiated and perfected 
an appeal of this determination.  In August 2002, he 
testified before a decision review officer at the RO, and in 
January 2004, he testified before the undersigned Veterans 
Law Judge, seated at the RO.  

The veteran's appeal was initially presented to the Board in 
September 2004.  The Board concurred with the decision to 
reopen the claim, see Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996), and remanded for additional development.  The 
requested development has been completed and the appeal has 
been returned to the Board for final review.  


FINDING OF FACT

Narcolepsy is not shown to have been present during active 
military service by competent medical evidence.  


CONCLUSION OF LAW

Narcolepsy was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  Generally, VA must notify a claimant 
and the representative of the information and evidence that 
is (1) needed to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) ask the claimant to provide any evidence in 
his possession that pertains to the claim.  Notice 
requirements apply to every element of a service connection 
claim (veteran status; existence of a disability; a 
connection between the veteran's service and the disability; 
the degree of disability; and the effective date of the 
disability).  Such notice must be provided before an initial 
unfavorable decision by VA.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The veteran's claim for service connection for narcolepsy was 
received in September 1999.  He was informed by letter in 
August 2002, after enactment of the Veterans Claims 
Assistance Act of 2000, as to the evidence needed to support 
his claim for narcolepsy.  In November 2005, he was asked to 
submit any and all pertinent evidence he had, and he was give 
a list of potential medical and lay evidence.  He was 
informed of the additional elements of a claim under Dingess, 
supra, in a supplemental statement of the case in August 
2006.  Any deficiency as to the timing of notification 
regarding a disability rating and effective date is not 
prejudicial in view of the Board's decision to deny the 
service connection claim.  

VA has also made reasonable efforts to identify and obtain 
supporting records, including treatment records identified by 
the veteran.  He has also been examined by VA in connection 
with the claim, most recently in August 2006 when a linkage 
opinion was also provided pursuant to the remand portion of 
the Board's September 2004 decision.  The veteran has 
presented testimony in support of his claim and submitted lay 
evidence.  The Board is unaware of any further development 
that would assist the veteran with the claim for service 
connection for narcolepsy.  

Essentially, the veteran contends that narcolepsy began while 
he was on active military service.  He testified in January 
2004 that he began falling asleep several times a day and was 
reprimanded in 1990 for falling asleep.  He recalled that he 
did not seek medical treatment because he did not think that 
anything was wrong and did not report any problems on his 
discharge physical examination.  In August 1998, the veteran 
submitted portions of an internal medicine treatise 
concerning narcolepsy, described as a disorder of unknown 
etiology characterized by excessive sleepiness.  In a 
statement in February 2006, a fishing buddy of the veteran 
recalled that the veteran would doze off while riding to and 
from the lakes and the veteran said he woke up two or three 
times a night when asked if he had enough sleep.  The 
veteran's buddy stated that the veteran nearly hit a large 
boat on one occasion in 1994 when he fell asleep while 
driving a boat.  

Service connection may be granted for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  To prove service 
connection, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of inservice incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus or link between the current disability and the 
inservice disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Generally, lay persons without medical 
training are not qualified to provide a medical opinion on 
matters requiring medical knowledge, such as the cause of a 
particular disability.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998).  

Service connection may also be awarded for certain 
disabilities, such as organic disorders of the nervous 
system, which manifest to a compensable degree (10 percent) 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  In the case of narcolepsy, however, 
VA classifies the disorder as a miscellaneous neurological 
disability and not among the organic diseases of the central 
nervous system for which a one-year presumptive period is for 
application.  See 38 C.F.R. § 4.124a, Diagnostic Code 8108 
(2006).  Thus, narcolepsy is not a presumptive disease for 
service connection purposes.  As with any claim, however, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records do not show any 
treatment related to narcolepsy.  At no time during active 
duty did he report trouble sleeping, hypersomnolence, or any 
other sleep-related disability.  On an unrelated psychiatric 
hospital admission in July 1994, the veteran denied any 
reprimand or other disciplinary actions during service apart 
from a current charge.  

Following service, the veteran reported sleepiness on various 
occasions.  A May 1995 VA outpatient treatment notation 
reflected the veteran's complaints of daytime sleepiness, 
especially when driving long distances.  He stated he had 
been experiencing these symptoms since the previous October.  
Later that month, he stated he was "tired all day," 
according to clinical notation.  In December 1995, the 
veteran was referred for a sleep study because of excessive 
daytime sleepiness.  A diagnosis of narcolepsy was reported 
after the study.  The veteran was placed on medication to 
control his symptoms and restricted from driving or operating 
heavy equipment during his job.  These restrictions were 
again reported in February 1996 by a VA pulmonary physician.

A VA physician, chief of neurology at a VA medical center, 
provided an opinion in August 2002 in connection with the 
veteran's compensation claim that narcolepsy could have been 
incurred during active duty because the disorder most often 
makes its appearance in adolescence and early adulthood, and 
can occur during more active periods as well as periods of 
reduced environmental stimulation.  

Pursuant to the Board's remand of September 2004, the veteran 
was examined in August 2006 by the VA neurologist who had 
also provided the August 2002 opinion.  The physician 
reviewed the veteran's claim file.  He noted that the veteran 
had been hospitalized from July 8-20, 1994, for evaluation of 
issues stemming from an altercation with his ex-wife, and 
that the neurology examination was normal.  He also noted 
that the veteran had been diagnosed with narcolepsy at the 
same VA facility in December 1995.  The examiner reported 
that he had been involved with the veteran's management for 
at least the last 10 years, and that the veteran had the 
characteristics of narcolepsy and probably cataplexy.  He 
noted that the veteran had reported trouble with sleeping 
since he had encephalitis in 1990, but did not know he had 
narcolepsy until the diagnosis in 1995.  The veteran reported 
frequent, quick naps that he was hardly aware of and that 
kept him engaged and energetic during the day.  He would have 
trouble sleeping at night.  

Following the neurological examination in August 2006, the 
examiner provided the following assessment:

Narcolepsy is a sleep disorder characterized 
by hypersomnolence, abnormal sleep 
architecture, and may be associated with 
cataplexy, sleep paralysis, and other 
phenomena.  [Its] cause is unknown, and may 
have a genetic predisposition.  I can find no 
evidence in the SMRs of a sleep disorder 
during his service period.  His description 
of nocturnal insomnia and daytime sleepiness 
during the early 90s is not consistent with 
narcolepsy.  Further I would have expected a 
notation of sleep disorder during the two 
week psychiatric hospitalization prior to his 
discharge from military duty.  Clearly, there 
is no medical evidence of the presence of 
narcolepsy during the service period.  I am 
unable to link the development of narcolepsy 
to any incident of military service without 
resorting to mere speculation.  

With respect to the elements for service connection, the 
record includes (1) medical evidence of a current disability 
from narcolepsy, at least since December 1995, but does not 
include (2) medical evidence of inservice incurrence of the 
disorder or (3) medical evidence of a nexus or link between 
the current disability and service under the Hickson 
formulation.  As to element (2), the veteran has submitted 
medical treatise information concerning narcolepsy, but the 
information is of very limited probative value and is not 
persuasive as to the incurrence of narcolepsy in this case.  
The information is general in nature, and not relevant to the 
specific facts of the veteran's claim.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998).  See also Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (medical evidence must demonstrate 
a connection between service incurrence and present 
disorder).  

By contrast, although the same examiner had previously 
addressed the medical possibility of the onset of narcolepsy 
in service, the Board finds persuasive the opinion of the VA 
physician in August 2006 that there was no evidence of 
narcolepsy in service or of a relationship between the 
disability and any incident in service.  In the August 2006 
opinion, review of the claim file and physical examination, 
the physician explained that the veteran's descriptions of 
nocturnal insomnia and daytime sleepiness were not consistent 
with narcolepsy.  Essentially the same descriptions were 
provided in a well-intentioned lay statement by a buddy from 
the early 1990's.  The Board also finds persuasive the 
examiner's observation that he would have expected evidence 
of a sleep disorder in service to have been reported during a 
two-week hospitalization a few months before the veteran's 
separation from service.  

Lay witnesses may testify as to observable events, but are 
not competent to provide linkage opinions without medical 
expertise.  The Board attaches greater probative weight to 
the contemporaneous medical evidence and the analysis of the 
evidence by a trained medical professional.  See Routen, 
supra.  In short, the medical evidence in this case weighs 
against the claim.  The record does not present an 
approximate balance of positive and negative evidence to 
apply the equipoise rule and grant the appeal.  38 U.S.C.A. 
§ 5107 (2002).  


ORDER

Entitlement to service connection for narcolepsy is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


